Shawne Horn Media & Investor Relations investors@earthbiofuels.net 866-765-4940 Earth Biofuels Signs Binding Letter of Intent to Spin Out LNG Subsidiary Dallas, Texas (June 10, 2008) — Earth Biofuels, Inc. (OTCBB: EBOF) announced the execution of a binding letter of intent with PNG Ventures, Inc. (OTCBB:PNGX) whereby PNG Ventures has agreed to purchase a 100% ownership interest in Earth Biofuels’ wholly-owned subsidiary,Earth LNG, Inc. PNG Ventures is to acquire 100% ownership of Earth LNG and all of its subsidiaries, including ALT LNG and its production facility located in Topock, Arizona.Earth Biofuels is to receive stock ownership in PNG Ventures as consideration for the transaction.PNG Ventures and Earth Biofuels have agreed to use best efforts to close the transaction on or before June 30, 2008, and have agreed to a break up fee to be paid to PNG Ventures in the event the transaction does not close. Earth Biofuels is actively engaged in the transition and the establishment of the changes in PNG Ventures’ management in order to re-direct its business focus to liquefied natural gas (“LNG”) production and distribution. Earth Biofuels CEO, Dennis McLaughlin, stated, “This pending transaction accomplishes several goals for our company.First, it will unlock the value of the LNG business by virtue of its existence in a new public company dedicated to growing the LNG operations.Second, as Earth Biofuels will initially own a controlling interest in PNG Ventures, we believe that it will allow our shareholders to participate in the increased valuation and future growth of the LNG business.Based on the proposed structure (which is yet to be finalized), the imputed value of the transaction would be, in management’s estimation,approximately $125 million.Third,it will be part of an overall settlement with prior Earth Biofuels creditors pursuant to the interim restructuring agreement described in our SEC report on Form 8-K filed on November 21 of last year.” “Earth Biofuels will now be able to focus on its business plan of developing biodiesel production from diverse feedstocks, retail distribution of alternative fuels through fueling stations and truck stops such as ‘Willie’s Place at Carl’s Corner’, and the development of cellulosic ethanol production facilities,” Mr.
